Kane, J., dissents and votes to reverse in the following memorandum. Kane, J. (dissenting).
To excuse the State for its errors in this case on the theory that they emanate from “electronic data processing problems” and are mere errors in rate computation, thus rendering the overpayments recoverable, is, in my view, an oversimplification of the problem as well as a violation of respondents’ own rules and regulations. The computer failed to provide the necessary information at the time of the original computation of the 1980 rate, not because the computer made a mathematical error, but because someone failed in the performance of his or her duties, as an employee of the State, to comply with the requirements necessary to determine the proper rate, i.e., give the computer the necessary information. Clearly, this failure to so act was the cause of the problem. I fail to see how such “error” permits an otherwise unauthorized retroactive rate adjustment to become validated under one of the two exceptions provided by the department’s rules and regulations (10 NYCRR 86-2.13; see Hurlbut v Whalen, 58 AD2d 311, 319, mot for lv to app den 43 NY2d 643). Accountability for loss, under these circumstances, should be assumed by those responsible therefor and not assessed against petitioner. Simple justice demands no less. Furthermore, Matter of University of Rochester — Strong Mem. Hosp. v Whalen (61 AD2d 867, mot for lv to app den 44 NY2d 646), crucial to the argument advanced by respondents, is not to the contrary. Not only is Strong factually distinguishable (the petitioner itself was seeking a prospective rate increase and was provided with an obvious erroneous rate), but the legal principle for which it stands is founded upon errors of commission in the rate-making process. Here we have a failure to act which, absent proof to the contrary, should be classified as a considered judgment on the part of the State and, thus, retroactive adjustment is prohibited (see Hurlbut v Whalen, supra). Finally, the “error” in failing to notify petitioner of the rate revision for *1163more than seven months after discovery thereof is egregious and inexcusable. The judgment should be reversed, and the petition granted.